                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                 ADMINISTRATIVE ORDER NO. 3:20 MC 204

                                        ORDER

       Pursuant to Federal Rule of Civil Procedure 4(e)(2)(C), I hereby authorize and

appoint the Clerk of Court for the United States District Court for the Western District of

North Carolina to receive service of process on my behalf to the same effect as if it were

served on me personally, in any matter arising from or pertaining to my official duties or

capacity as a United States District Judge. This appointment shall remain in effect until

such time as it may be terminated by a subsequent order.

SO ORDERED ADJUDGED AND DECREED.




                              Signed: December 11, 2020
                       2020




                                            1

  Case 3:20-mc-00204-KDB Document 1 Filed 12/11/20 Page 1 of 1
